Citation Nr: 1719824	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  12-26 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1969 to August 1971.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  The claim was previously remanded by the Board in May 2015.  

During the pendency of the appeal, an October 2015 rating decision granted service connection for tinnitus.  The Board notes that the grant of service connection for tinnitus is considered a full grant of the benefit sought on appeal and the claim of entitlement to service connection for tinnitus is no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

The Veteran testified before a Veterans Law Judge that is no longer employed by the Board in February 2014.  As the appeal has been withdrawn, any request to offer the Veteran an additional Board hearing is moot.  See 38 C.F.R. § 20.707 (2016).  


FINDING OF FACT

In November 2015, prior to the promulgation of a decision on the appeal, the Veteran indicated that he wished to withdraw the appeal for entitlement to service connection for bilateral hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the Veteran for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  

In November 2015, the Veteran notified the Board in writing that he wished to withdraw the appeal for service connection for bilateral hearing loss.  Accordingly, there remain no allegations of errors of fact or law for appellate consideration of this issue.  See 38 C.F.R. § 20.204.  As such, the Board does not have jurisdiction to review the appeal and it is also dismissed.


ORDER

The appeal regarding the issue of entitlement to service connection for bilateral hearing loss is dismissed.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


